USCA11 Case: 21-10064        Date Filed: 07/14/2021     Page: 1 of 6



                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 21-10064
                             Non-Argument Calendar
                           ________________________

     D.C. Docket Nos. 3:08-cr-00027-LC-EMT-1; 3:13-cr-00095-LC-EMT-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                              versus

ROBERT L IGNASIAK, JR.,

                                                            Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (July 14, 2021)

Before MARTIN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Robert L. Ignasiak, Jr., proceeding pro se, appeals the district court’s denial

of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The

government moves for summary affirmance of the district court’s order and for a
          USCA11 Case: 21-10064        Date Filed: 07/14/2021    Page: 2 of 6



stay of the briefing schedule, arguing that the district court did not abuse its

discretion in denying Ignasiak’s motion. After careful review, we grant the

government’s motion for summary affirmance and affirm the district court’s order.

                                          I.

      Ignasiak is serving a 360-month sentence for healthcare fraud, dispensing

controlled substances, and failure to appear for a jury trial. United States v.

Ignasiak, 808 F. App’x 709, 712–13, 718 (11th Cir. 2020) (per curiam)

(unpublished). In March 2020, Ignasiak submitted a written request to the warden

of his prison facility for release or a reduction in his sentence due to COVID-19.

The warden denied his request. In June 2020, Ignasiak sought compassionate

release or a reduction of his sentence, arguing that (1) his medical conditions

rendered him particularly vulnerable to COVID-19; and (2) the sentence imposed

by the district court was excessive and the 18 U.S.C. § 3553(a) factors weighed in

favor of his release.

      The district court denied Ignasiak’s motion. It first found that, based on

Ignasiak’s health conditions, he was “at a somewhat increased risk” of being

infected with COVID-19, but that risk was not grave, and his health was otherwise

stable. It then found even if Ignasiak’s medical conditions were deemed

sufficiently serious, the § 3553(a) factors weighed against release. In particular,

the district court noted that Ignasiak had a history of evading responsibility for his


                                           2
          USCA11 Case: 21-10064        Date Filed: 07/14/2021    Page: 3 of 6



actions, both before trial when he faked his own death and absconded from pretrial

supervision, and through postconviction motions in which he challenged the

veracity of his convictions. Ignasiak, 808 F. App’x at 713. The district court also

said Ignasiak’s crimes involved a reckless disregard for the health of his patients,

so “his actions constituted a danger to the community.”

      This is Ignasiak’s appeal.

                                          II.

      We review de novo whether a district court was authorized to modify a term

of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020).

We review the district court’s denial of a motion for a sentence reduction under 18

U.S.C. § 3582(c)(1)(A) for an abuse of discretion. United States v. Harris, 989

F.3d 908, 911 (11th Cir. 2021). The district court abuses its discretion when it

applies an incorrect legal standard, follows improper procedures, or makes clearly

erroneous findings of fact. United States v. Khan, 794 F.3d 1288, 1293 (11th Cir.

2015).

      Summary disposition is appropriate where “the position of one of the parties

is clearly right as a matter of law so that there can be no substantial question as to

the outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.




                                           3
           USCA11 Case: 21-10064           Date Filed: 07/14/2021      Page: 4 of 6



1969). 1 We may affirm the district court’s judgment on any ground that appears in

the record, whether or not that ground was relied upon or even considered by the

court below. Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir.

2007) (per curiam).

                                              III.

       Ignasiak makes two arguments on appeal. Because he is proceeding pro se,

we construe his filings liberally. Jones v. Fla. Parole Comm’n, 787 F.3d 1105,

1107 (11th Cir. 2015). First, he says he presented clear and convincing evidence

that his medical conditions warranted compassionate release, and the district court

abused its discretion by ignoring that evidence. Second, in relation to his argument

that his sentence is excessive, Ignasiak says the district court abused its discretion

by finding he still poses a danger to the community. Ignasiak argues that because

his medical licenses were revoked and he can no longer obtain or prescribe

controlled substances, he is no longer a danger to the community. We address

each argument in turn.

       First, the district court did not abuse its discretion when it found Ignasiak’s

medical conditions were not an extraordinary and compelling reason warranting

release. The district court acknowledged each of Ignasiak’s identified medical


       1
          In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down before October 1, 1981.
Id. at 1209.

                                               4
          USCA11 Case: 21-10064       Date Filed: 07/14/2021   Page: 5 of 6



conditions, his age, and the effect of those medical conditions on Ignasiak. As

such, and contrary to Ignasiak’s argument on appeal, the court considered the facts

underlying his motion. The court found that despite these conditions, Ignasiak was

otherwise stable with ordinary medication and treatment. A defendant’s medical

conditions present extraordinary and compelling reasons warranting compassionate

release only when the conditions “substantially diminish[] the ability of the

defendant to provide self-care within the environment of a correctional facility”

and the defendant is not expected to recover from the conditions. USSG § 1B1.13

cmt. n.1(A)(ii). The court properly applied this policy statement to the facts, which

support its finding that Ignasiak failed to establish extraordinary and compelling

reasons to warrant compassionate release.

      Neither did the district court err in denying Ignasiak a sentence reduction.

The court expressly indicated it considered the § 3553(a) factors. See 18

U.S.C. § 3582(c)(1)(A); United States v. Cook, ___ F.3d ___, 2021 WL 2149339,

at *2 (11th Cir. May 27, 2021). The district court discussed Ignasiak’s

convictions, postconviction challenges, and his attempts to avoid responsibility,

which “fits squarely” into § 3553(a)(1). See United States v. Williams, 526 F.3d

1312, 1324 (11th Cir. 2008) (per curiam). The court also noted that Ignasiak had

almost half of his total sentence remaining, which reflects consideration of the

needs to provide just punishment, reflect the seriousness of the offense, afford


                                          5
          USCA11 Case: 21-10064        Date Filed: 07/14/2021    Page: 6 of 6



adequate deterrence, promote respect for the law, and protect the public. See 18

U.S.C. § 3553(a)(2). The court also found that Ignasiak’s crimes constituted a

danger to the community, which concern the nature and circumstances of his

offense and the need to protect the public. See 18 U.S.C. § 3553(a)(1), (2)(C).

This is sufficient consideration of the § 3553(a) factors. See United States v.

Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013) (holding that district courts do not

have to explicitly discuss each factor it is required to consider).

       Ignasiak points out that he no longer has his medical license, and, by this

logic, he no longer poses a danger to the community if he cannot prescribe

controlled substances to the community. Nevertheless, Ignasiak has failed to

establish the type of extraordinary and compelling reasons warranting

compassionate release, required under this Court’s precedent, and, therefore, the

district court could not reduce his total sentence. See USSG § 1B1.13 cmt. n.1;

United States v. Bryant, 996 F.3d 1243, 1262–65 (11th Cir. 2021) (holding that

district courts may not reduce a sentence under § 3582(c)(1)(A) unless a reduction

is consistent with § 1B1.13 cmt. n.1(A)–(C)).

      In sum, because there is no substantial question that the district court

correctly denied Ignasiak’s motion for compassionate release, we GRANT the

government’s motion for summary affirmance. See Groendyke Transp., 406 F.2d

at 1162. We DENY the request to stay the briefing schedule as moot.


                                           6